The judgment of the court was pronounced by
Preston, J.
Sidney J. Felps and Elizabeth Felps, heirs of age, owned a tract of land, situated in the parish of Caddo, in common with the minors, Elam Felps and Jasper N. Felps, represented by their tutor, Stephen Yarborough, The succession of James Felps, their ancestor, is open in the parish of Bossier.
The heirs of age presented their petition to the district court, in the parish of Bossier, praying a partition of this land, and that it should be sold for cash; alleging it to be indivisible in kind. The tutor accepted service of the petition, and consented to the sale for cash. The district court, thereupon, ordered the sale for cash, and that a commission should issue to the proper officer of the parish of Caddo to make the sale. The order was given to an auctioneer of that parish, who, after advertising the land for thirty days, in the English language only, sold it for cash, on the 30th day of March, 1847. Michael Dickson became the purchaser, for five hundred dollars, which was paid.
He has applied for a monition, to assure his title, under the acts of 1834 and 1837. Stephen Yarborough, the tutor of the minors, opposes the homologation of the sale, on the grounds: 1st. That the property was not appraised for the partition. 2d. That it was sold for cash. 3d. That it was sold by an auctioneer, *755and not by the sheriff of Caddo parish. And 4th. That the sale was not advertised in the French language.
The heirs of age opposed the homologation of the sale, on these and many other grounds. They cannot be heard; they conducted the proceedings for a partition, provoked the sale, and received the price of half the land from the purchaser. The sale is perfect as to them.
As to the minors, an inventory and appraisement of the land should have preceded the order of sale. C. C. art. 1247. -And their undivided half could not be sold for cash, but upon such terms of credit as might be recommended by a family meeting of the minors, as being for their best interest. C. C. articles 1263,1264.
The other questions raised by the tutor of the minors, it is unnecessary to decide. The Legislature, by express statutes, in 1847, have authorized the sale of succession property by auctioneers, and have dispensed with advertisements in the French language in the parish of Caddo, and many other parishes.
In setting aside the sale, as to the undivided half of the land belonging to the minors, it is indispensable to do yvllat Is just and equitable.
The judgment is reversed as to the minors, Sidney and Elizabeth Felps, and the sale of their undivided half of the land is annulled; Butitisdecreed,thatilííc7íac7 '.Dickson recover from Stephen Yarborough, individually, two hundred and fifty dollars, with legal interest from the 30th of March 1847, until paid. It is further decreed, that the sale of the undivided half of the land which belonged to Sidney J. Felps and Elizabeth Felps, be homologated and confirmed, unless Michael Eickson shall, in sixty days after this decree is returned to the district court, and becomes a judgment, renounce the sale before a notary public of the parish of Caddo; in which event, it is decreed, that he shall have a judicial.mortgage upon their undivided half of the land, for the restoration of two hundred and fifty dollars paid to them for the land, with legal interest from the 30th day of March, 1847. It is further decreed, that Michael Eickson pay half the costs of this appeal, and that the other half be paid by Sidney J. Felps and Elizabeth Felps, in solklo.